Citation Nr: 1744354	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-38 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for postoperative residuals of compartment syndrome of the right leg.

2.  Entitlement to rating in excess of 10 percent for surgical scar of the right leg.

3.  Entitlement to an increased rating for chondromalacia of the left knee, currently rated as 10 percent prior to December 16, 2009, and 30 percent thereafter.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.  

5.  Entitlement to service connection for a psychiatric disability, to include depression.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

11.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability

12.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

14.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The Veteran had active duty service from November 1984 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008, July 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2010 substantive appeal, the Veteran requested a videoconference hearing with respect to the claims for increased ratings for his right leg disability, left knee disability and the claims for service connection for a right knee disability and a low back disability.  However, in April 2017 correspondence, the Veteran cancelled the hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, right knee disability, erectile dysfunction, entitlement to a TDIU, and entitlement to SMC based on the need for regular aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service-connected postoperative residuals of compartment syndrome of the right leg do not include nonunion of the tibia or fibula with loose motion, requiring a brace.

2.  The Veteran has a painful surgical scar of the right leg.  

3.  For the period prior to December 16, 2009, Veteran's chondromalacia of the left knee is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula. 

4.  For the period from December 16, 2009, the Veteran's chondromalacia of the left knee is not manifested by limitation of extension to 30 degrees; compensable limitation of flexion is not shown; and dislocated semilunar cartilage of the right knee with frequent episodes of "locking," pain, and effusion into the joint, and/or symptomatic removal of the semilunar cartilage, are not shown.  

5.  In a February 2005 rating decision, the RO denied the Veteran's claim for service connection for depression. 

6.  Evidence received since the February 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for depression, and raises a reasonable possibility of substantiating the claim. 

7. In a November 2008 rating decision, the RO denied service connection for hepatitis C. 

8. Evidence added to the record since November 2008 concerning the Veteran's hepatitis C does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

9.  The Veteran's depression is proximately due to his service-connected disabilities.

9.  The evidence of record does not demonstrate that it is at least as likely as not that a right shoulder disability is etiologically related to service.

10.  The evidence of record does not demonstrate that it is at least as likely as not that a left shoulder disability is etiologically related to service.

11.  The evidence of record does not demonstrate that it is at least as likely as not that a neck disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for compartment syndrome of the right leg have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016) and 38 C.F.R. § 4.71a, Diagnostic Code 5311 (2016).

2.  The criteria for a rating in excess of 10 percent for surgical scar of the right leg have not been met.  38 U.S.C.A. § (West 2014); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2007 & 2016).

3.  The criteria for a rating in excess of 10 percent prior to December 16, 2009, and in excess of 30 percent thereafter, for chondromalacia of the left knee, are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2016).

4.  As new and material evidence has been received, the criteria for reopening the claim for service connection for depression are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  As new and material evidence has not been received since the November 2008 decision, the criteria for reopening the claim for service connection for hepatitis C are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for service connection for depression, as secondary to service connected disabilities, are met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310 (2016).  

7.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

9.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

It is important to note that the February 2017 VA examinations of the right leg and left knee comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59 as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non-weight bearing, and, when possible, of the opposite joint.  Id. at 169-70; see also Barr, 21 Vet. App. 312 (holding that when VA provides an examination, it must be adequate).  

Compartment Syndrome, Right Leg

The Veteran's right leg compartment syndrome is rated as 30 percent disabling under both 38 C.F.R. § 4.73, Diagnostic Code 5311 and 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Diagnostic Code 5311 addresses Muscle Group XI.  The function of Muscle Group XI muscles is propulsion, plantar flexion of foot; stabilization of arch; flexion of toes; and flexion of knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  These muscles include posterior and lateral crural muscles, and muscles of the calf, triceps surae (gastrocnemius and soleus); brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantaris.  A slight disability warrants a noncompensable evaluation, a moderate muscle disability warrants a 10 percent evaluation; a moderately severe disability warrants a 20 percent evaluation; and a severe disability warrants a 30 percent evaluation.

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  

On VA examination in November 2008, the Veteran reported that the pain in his right leg was aggravated by walking, standing, and by taking the stairs.  The right knee demonstrated no deformity, swelling or palpable tenderness.  There was zero degrees of full extension of the right knee without pain.  The Veteran had 0 to 110 degrees of flexion in the right knee with pain, medially.  The diagnosis was compartment syndrome, right leg, producing infection for which the Veteran had undergone five different surgeries and chronic right lower leg pain.

On VA examination in March 2010, there was no effusion of the right knee.  There was generalized tenderness everywhere around the knee but more so around the patella.  Active and passive motion was 0 to 140 degrees.  He lacked 20 degrees of full extension secondary to pain.  Anterior drawer and Lachman's were negative.

On VA examination in March 2014, right knee flexion was to 125 degrees with objective evidence of painful motion at 0 degrees.  Extension was to 0 degrees with objective evidence of painful motion at 0 degrees.  Right knee post-test range of motion was to 130 degrees of flexion with extension to 0 degrees.  There was no additional limitation in range of the motion of the knee and lower leg following repetitive use testing.  Functional loss was manifested by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness to pain or palpation for joint line or soft tissue of the knee.  Joint stability tests were normal.  There was no evidence of patellar subluxation or dislocation.  There was no meniscal condition or surgical procedure for a meniscal condition.  There was chronic exertional compartment syndrome.  The Veteran reported that he experienced daily moderate to severe right lower leg pain.  

On VA examination in February 2017, the Veteran's right knee flexion was from 0 to 110 degrees.  Extension was from 110 to 0 degrees.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of range of motion after three repetitions.  There was interference with standing.  Muscle strength testing was normal.  There was no ankylosis.  There was no history of recurrent subluxation.  There was no history of lateral instability.  Joint stability testing was normal.  The examiner noted that technically, the Veteran did not have exertional compartment syndrome anymore, but had chronic residuals of an original compartment syndrome and the subsequent surgeries and complications.  There was no meniscus condition.                

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for the Veteran's postoperative residuals of compartment syndrome of the right leg.  In this regard, the Veteran is currently in receipt of the maximum disability rating under Diagnostic Code 5311.  Moreover, the evidence does not show nonunion of the tibia and fibula with loose motion that would warrant a higher rating under Diagnostic Code 5262.  Thus, the Board finds that a disability rating in excess of 30 percent for the Veteran's compartment syndrome of the right leg is not warranted at any time during the period under consideration.

Surgical Scar, Right Leg

The Veteran currently has a 10 percent rating for surgical scar of the right leg, associated with surgeries for compartment syndrome of the right leg. The scar is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804. 

The Board notes that the rating criteria for scars have changed, effective October 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed in April 2008, his disability is rated under the old rating criteria for scars.

Diagnostic Code 7804 applies to scars that are unstable or painful, with one or two such scars warranting a 10 percent rating.

Other applicable Diagnostic Codes concerning the rating of scars include Diagnostic Code 7801 which provides that scars other than head, face, or neck, that are deep or that cause limited motion will be rated 10 percent disabling if the area exceeds 6 square inches or 39 sq. cm. 8 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A 20 percent evaluation will be assigned if the area exceeds 12 square inches or 77 sq. cm.  Id.  If the area involved exceeds 72 square inches or 465 sq. cm. a 30 percent evaluation will be assigned.  Id.  A 40 percent disability will be warranted if the area exceeds 144 square inches or 929 sq. cm.  Id.  Under Diagnostic Code 7802 scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage. 

Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  A note after the Diagnostic Code defines an unstable scar as one where there is frequent loss of covering of the skin over the scar and explains a superficial scar is one not associated with underlying soft tissue damage.  Id.  

On VA examination in November 2008, the Veteran's scar of the right leg was noted to be well-healed.  It measured at 4.5 inches by one inch on the right lateral lower leg which was slightly raised and tender.  It had good texture and good adherence.  There was no keloid formation.  There were no depressions.  The scar was somewhat raised.  There were no breakdowns or ulcerations.  There was no limitation of function from the scar.  There was no functional impairment.  There was no underlying soft tissue involved.  There was no inflammation or edema.  Color was normal.  

On VA examination in March 2010, there was a well-healed surgical scar on the lateral side of the right leg.  The Veteran complained of tenderness to palpation over the scar, but, when sharp and dull testing was done, the sharp sensation was not recognized over the scar and he stated that it was numb.  The scar was freely movable and slightly darker than surrounding tissue and was neither raised nor recessed.

On VA examination in March 2014, the Veteran reported that his scar was painful.  He denied any current signs of scar inflammation, infection or wound dehiscence.  The scar was not unstable, with frequent loss of covering over the skin.  The scar was not both painful and unstable.  The scar was located on the right posterior, lower leg.  The scar measured at 9.5 x 3 cm in diameter with a 3 mm depression and minimal keloid formation.  The scar was well-healed, non-disfiguring, minimally tender and painful to palpation without sign of inflammation, infection or adhesion.  The scar was superficial and non-linear.

On VA examination in February 2017, the examiner noted that there was no change from previous fasciotomy scar that has been present since the 1980s.  The scar measures 10 x 3 cm in diameter and was slightly raised with mild tenderness.

Under the old regulations, a 10 percent rating under Diagnostic Code 7804 was the highest rating available for superficial scars.  In order to warrant a higher rating under Diagnostic Code 7801 for scars, other than of the head, face, or neck, that are deep or that case limited motion, the area affected must exceed 12 square inches (77 sq. cm.).  This has not been shown by the record.  As the scar was never shown to be unstable, a separate evaluation under Diagnostic Code 7803 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  As the scar is not on the head face or neck, a higher rating under Diagnostic Codes 7800 is also not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007). 

The Board further considered whether higher ratings were warranted under the revised regulations.  However, as he has only one painful scar he is not entitled to a higher rating.  The evidence does not demonstrate the scar is deep and nonlinear and at least 12 square inches but less than 72 square inches so a higher evaluation under Diagnostic Code 7801 is also not warranted.

Thus, the preponderance of the evidence is against a rating in excess of 10 percent for surgical scar of the right leg.

Chondromalacia, Left Knee

The Veteran's left knee is currently rated under Diagnostic Codes 5010 and 5260.  It is rated as 10 percent disabling prior to December 16, 2009, and as 30 percent disabling thereafter.  38 C.F.R. § 4.71a.  The RO assigned the 30 percent rating on December 16, 2009, which is the date the Veteran requested a further increase in his disability rating.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here.  Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

On VA examination in November 2008, the Veteran complained of daily left knee pain which was constant.  He used a cane to help ambulate.  He denied any additional limitation with flare-ups.  It was indicated that x-rays of the left knee showed patellar degenerative joint disease changes.  Physical examination of the knee revealed no deformity, swelling or palpable tenderness.  He had zero degrees of full extension of the left knee without pain.  He had 0 to 100 degrees of left knee flexion with pain, medially.  There was no laxity or instability present.  McMurray's and Lachman's tests were both negative.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive movement times three.    

On December 16, 2009, the Veteran requested a further increase in his disability rating for his left knee.

On VA examination in March 2010, there was no effusion.  There was generalized tenderness throughout the knee everywhere it was touched.  Range of motion was from 0 to 140 degrees.  Repetitive motion was done in sitting position.  He lacked 20 degrees of full extension secondary to pain.  There was no weakness, fatigability or incoordination.  

On VA examination in March 2014, left knee flexion was to 135 degrees with objective evidence of painful motion at 0 degrees.  Extension was to 0 degrees with objective evidence of painful motion at 0 degrees.  Left knee post-test range of motion was to 135 degrees of flexion with extension to 0 degrees.  There was no additional limitation in range of the motion of the knee and lower leg following repetitive use testing.  Functional loss was manifested by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness to pain or palpation for joint line or soft tissue of the knee.  Joint stability tests were normal.  There was no evidence of patellar subluxation or dislocation.  There was no meniscal condition or surgical procedure for a meniscal condition.      

On VA examination in February 2017, flexion of the left knee was from 0 to 110 degrees.  Extension was from 110 to 0 degrees.  There was evidence with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss of range of motion after three repetitions.  There was interference with standing.  There was no ankylosis.  Joint stability tests were normal.  There was no history of recurrent effusion.  There was no evidence of recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was no meniscus condition.  Arthritis was documented in the left knee.    

Upon review of the evidence, the Board finds, first, that prior to December 6, 2009, the Veteran's right knee disability does not warrant a rating in excess of 10 percent.  Specifically, the Board finds that the evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's left knee disability is so disabling as to approximate the level of impairment required for the assignment of a rating in excess of 10 percent for flexion or extension of the knee. The Veteran has shown flexion to no worse than 100 degrees, as shown at the November 2008 VA examination.  At the November 2008 examination, the Veteran had full extension without pain on motion.  Moreover, the Veteran did not demonstrate left knee disability which could reasonably be described as contemplating ankylosis, instability, dislocated or symptomatic removal of cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, the Board concludes that a 10 percent rating is not warranted for chondromalacia of the left knee prior to December 16, 2009, pursuant to Diagnostic Codes 5256-5263.

From December 16, 2009, the Board finds that a disability rating in excess of 30 percent is not warranted.  The VA examination reports dated in March 2010, March 2014 and February 2017 do not show that the Veteran had extension of the left knee limited to 30 degrees as contemplated for next higher 40 percent rating under Diagnostic Code 5261.  Further, a higher or separate rating under Diagnostic Code 5260 is not warranted. As indicated by the March 2010, March 204 and February 2017 VA examination reports, flexion was limited to, at worst, to 110 degrees following repetitive-use testing, and such range-of-motion finding does not more nearly approximate a higher or separate rating under Diagnostic Code 5260.  In addition, the Veteran did not demonstrate left knee disability which could reasonably be described as contemplating ankylosis, instability, dislocated or symptomatic removal of cartilage, limitation of either flexion or extension, impairment of the tibia and fibula, or genu recurvatum.  Therefore, the Board concludes that a rating in excess of 30 percent is not warranted for chondromalacia of the left knee from December 16, 2009, pursuant to Diagnostic Codes 5256-5263.

Thus, while the Veteran experiences pain, the Board finds that the 10 percent rating prior to December 16, 2009 and 30 percent thereafter, adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of service-connected disability of his left knee.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). Therefore, higher evaluations for the left knee disability based on functional loss are not warranted.  See DeLuca, supra.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to December 16, 2009 and in excess of 30 percent thereafter, and the claim is denied.

New and Material Evidence Claims

The Veteran is seeking service connection for depression and hepatitis C.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2016).

Depression

The Veteran's claim for depression was denied in a February 2005 RO decision.  Although the Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of notice thereof.  As such, the February 2005 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

The RO's denial of the claim in February 2005 acknowledged that the Veteran was currently diagnosed as having depression. However, the claim was denied based on a lack of evidence of a link between the Veteran's depression and his service.

Since that denial, a private psychologist, in a February 2012 evaluation, opined that the Veteran's psychological condition is more likely than a result of his service-related impairments.  In light of this evidence, the Board finds that new and material has been received to reopen a claim of entitlement to service connection for depression.  

Hepatitis C

The Veteran's claim for service connection for hepatitis C was denied in a November 2008 RO decision.  The November 2008 denial noted that while VA treatment records showed positive test results for hepatitis C, there was no evidence of its relation to any risk factors during the Veteran's active duty service.  The Veteran did not perfect an appeal thereof, and new and material evidence was not received within one year of notice thereof.  Thus, the November 2008 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2016).

Evidence submitted after the November 2008 rating decision includes a March 2016 VA examination report in which the examiner found that the Veteran's hepatitis C is not at least as likely as not incurred in or caused by treatment for gonorrhea during service.  

The March 2016 VA examination report is new, but it does not serve to substantiate the claim.  The Board also finds that the March 2016 VA medical opinion to be of no probative value because it does not raise a possibility of substantiating the claim for service connection.  The VA examiner did not find that the Veteran's hepatitis C is related to his treatment for gonorrhea during service.  The nexus opinion provided is a negative opinion, which cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

In sum, the evidence received since the November 2008 rating decision does not constitute competent evidence tending to show that the Veteran's hepatitis C is attributable to his military service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the final denial of the claim in November 2008 is not new and material, and reopening of the claim for service connection for hepatitis C is not warranted.

Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

VA regulations provide that service connection is warranted for disability which is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
 §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. 
§§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Psychiatric Disability to Include Depression

The July 2011 rating decision reopened the claim for service connection for depression, and considered the reopened claim on the merits, de novo.  As such, there is no prejudice to the Veteran by the Board's adjudication of the reopened claim on the merits, de novo, at this time.  In characterizing the issue on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue of entitlement to service connection for depression has been expanded as noted on the title page of this decision consistent with Clemons.  

The Veteran contends that his currently diagnosed depressive disorder is secondary to his service-connected right leg and left knee disabilities.  

Following a VA psychiatric examination in January 2011, the VA examiner determined that a nexus statement could not be provided without resorting to speculation.  However, in a February 2012 private psychiatric evaluation, a psychologist determined that the Veteran's psychological condition (mood disorder with major depressive features) is more likely than not a result of his service-related impairments.  The examiner explained that the Veteran's depressive condition was subsequent to a leg injury sustained during service.  This resulted in the Veteran being given a medical discharge, a decision that had a major impact upon him psychologically, as he had intended to make the military his career, and had enlisted for eight years in order to advance that goal.   In providing the nexus statement and rationale, the private examiner noted that the Veteran's claims file had been reviewed and that a mental status examination had been conducted.

In light of the above, the Board finds the evidence is at least in equipoise and, as such, service connection on a secondary basis is warranted for the Veteran's depression.  

The Board finds the opinion rendered by the Veteran's private psychologist persuasive. The private psychologist reviewed the Veteran's medical history and records, spoke with the Veteran about the claimed condition, and provided a fully articulated opinion supported by a reasoned analysis.  On the other hand, the VA examiner's opinion provides neither positive nor negative support for service connection and is not pertinent evidence, one way or another.  The Board finds the private psychologist's belief that the Veteran's service-connected disabilities caused his depression to be highly probative.   

Left Shoulder, Right Shoulder and Neck Disabilities

The Veteran's service treatment records do not show any treatment or complaints pertaining to either shoulder or neck.

Post-service VA treatment records dated in 2012 reflect current diagnoses of degenerative joint disease of both shoulders, more than 27 years after his discharge from service.  VA treatment records dated in 2011 reflect a diagnosis of degenerative joint disease of the cervical spine, more than 26 years after his discharge from service.

In this case, the medical evidence shows current diagnoses of bilateral shoulder degenerative joint disease and degenerative joint disease of the cervical spine. At the outset, however, it is noted that presumptive service connection is not warranted because arthritis of either shoulder and of the neck is not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.

To the extent the Veteran contends he received treatment for both shoulders and for his neck in service, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of the current bilateral shoulder disabilities and neck disability.  This is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology. In this case, there were no complaints or treatment for either shoulder or neck in active service and there is no evidence that arthritis of either shoulder and neck was shown within a year of discharge from active service.  Nor has any medical professional attributed either shoulder disability or neck disability to active service. This is highly probative evidence against finding a nexus between any of these disorders and service. 

A preponderance of the evidence is therefore against a finding that the Veteran's right shoulder disability, left shoulder disability and neck disability had onset during service.  The reasonable doubt doctrine is not for application. Thus, service connection for a right shoulder disability, a left shoulder disability and a for a neck disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

A rating in excess of 30 percent for compartment syndrome of the right leg is denied.

A rating in excess of 10 percent for surgical scar of the right leg is denied.

A rating in excess of 10 percent prior to December 16, 2009, and in excess of 30 percent thereafter, for chondromalacia of the left knee, is denied.

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened. 

As new and material evidence has not been received, the application to reopen the claim of service connection for hepatitis C is denied.

Entitlement to service connection for depression, on a secondary basis, is granted.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a neck disability is denied.


REMAND

The Board finds that the claims for service connection for a low back disability, a right knee disability, and erectile dysfunction, the claim for entitlement to a TDIU, and the claim for entitlement to SMC based on the need for regular aid and attendance or household status, warrant further development. 

Right Knee and Low Back Disabilities

The Veteran contends that current right knee and low back disabilities are secondary to his service-connected right leg and left knee disabilities.  

Following VA examination in July 2010, the examiner determined that the lumbar spine condition of multilevel degenerative disc disease and degenerative joint disease is not related to or caused by the knee condition.  However, no opinion was proffered as to whether the low back disability was chronically aggravated by the service-connected knee disability.  Moreover, the opinion did not take into consideration the Veteran's service-connected right leg disability.  

With respect to the right knee, there is currently no VA opinion with regard to the Veteran's claim for a right knee disability as secondary to his service-connected right leg and left knee disabilities.  

In light of the above, further VA examination is warranted. 


Erectile Dysfunction

The Veteran contends that his erectile dysjunction is secondary to his depression.  As service connection for depression has been established, the Board finds that a VA examination is warranted to determine if erectile dysfunction is secondary to depression.   

TDIU and SMC Claims

The matters of entitlement to a TDIU rating and entitlement to SMC based on the need for regular aid and attendance or household status are inextricably intertwined with the issues being remanded.  Thus, the adjudication of these claims must be deferred pending resolution of the pending claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of a low back disability and of a right knee disability. The examiner is requested to opine as to:

* Whether it is at least as likely as not that a low back disability is proximately due to, or chronically aggravated by a service-connected disability, to include postoperative residuals of compartment syndrome of the right leg and/or chondromalacia of the left knee.

* Whether it is at least as likely as not that a right knee disability is proximately due to, or chronically aggravated by a service-connected disability, to include postoperative residuals of compartment syndrome of the right leg and/or chondromalacia of the left knee. 

A rationale must be provided for each opinion proffered.   

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of erectile dysfunction. The examiner is requested to opine as to:

Whether it is at least as likely as not that erectile dysfunction is proximately due to, or chronically aggravated by, service-connected depression. 

Rationale must be provided for the opinion proffered.   

3.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


